
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 102
		IN THE SENATE OF THE UNITED STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mrs. Clinton submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  ensuring the availability of adequate housing is an essential component of an
		  effective strategy for the prevention and treatment of HIV and the care of
		  individuals with HIV.
	
	
		Whereas adequate and secure housing is recognized as a
			 human right in Article 25 of the Universal Declaration of Human Rights, adopted
			 by the General Assembly of the United Nations on December 10, 1948;
		Whereas strong and consistent research findings show that
			 the socioeconomic status of individuals and groups is a key determinant of
			 health;
		Whereas the link between poverty and an increased risk of
			 contracting HIV and other poor health outcomes is well established;
		Whereas research findings demonstrate that there is a
			 direct relationship between inadequate housing and a greater risk of HIV
			 infection, poor health outcomes, and early death;
		Whereas poor living conditions, including overcrowding and
			 homelessness, undermine safety, privacy, and efforts to promote self-respect,
			 human dignity, and responsible sexual behavior;
		Whereas, according to the National AIDS Housing Coalition,
			 individuals who are homeless or unstably housed are 2 to 6 times more likely to
			 use hard drugs, share needles, or exchange sex than individuals with stable
			 housing, as the lack of stable housing directly impacts the ability of
			 individuals living in poverty to reduce HIV risk behaviors;
		Whereas, despite the evidence indicating that adequate
			 housing has a direct positive effect on the prevention and treatment of HIV and
			 health outcomes, the lack of resources dedicated to providing adequate housing
			 has been largely ignored in policy discussions at the international level;
			 and
		Whereas the United Nations, in the 2006 Political
			 Declaration on HIV/AIDS, embraced the goal of universal access to comprehensive
			 prevention programs and treatment, care, and support for individuals with HIV
			 by 2010: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 ensuring the availability of adequate housing is an essential component of an
			 effective strategy for the prevention and treatment of HIV and the care of
			 individuals with HIV.
		
